 
Exhibit 10.18

 
RESEARCH & DEVELOPMENT AGREEMENT
SECOND AMENDMENT
 

 
Between:
 

 
Roche Diagnostics GmbH
Sandhofer Strasse 16
68305 Mannheim
Federal Republic of Germany


(hereinafter referred to as “RDG”)
 

 
and
 

 
CombiMatrix Corporation
6500 Harbour Heights Pkwy.
Mukilteo, WA 98275
USA


-  hereinafter referred as to “CBMX”





--------------------------------------------------------------------------------


WHEREAS, the Parties wish to amend their R&D Agreement dated September 25th 2002
as amended on March 25th 2003 as follows:


A New Article, 4A, shall be inserted in between Section 4.3 and Section 5 as
follows:


“4A. COMPLETION OF DEVELOPMENT PROGRAM


As of December 31st 2003, RDG’s obligations to make any further payments under
Article 4 herein and CBMX’s obligations to perform further R&D for RDG under
Article 2 and Annex I of the Development Program are terminated. Therefore, as
of 03 November 2003, there are no further obligations of either party resulting
from the R&D Agreement to make any further payments or to perform any R&D
services. As a result, the Development Program of Annex I of the R&D Agreement
shall be terminated with the effect of December 31st 2003.
 
 
IN WITNESS WHEREOF the Parties hereto have signed this Second Amendment:


Penzberg, Germany, March 19, 2004
Mukilteo, Washington March 26, 2004
   
Roche Diagnostics GmbH
CombiMatrix Corporation
   
By: /s/ Volker Pfahlert
By: /s/ Amit Kumar
Volker Pfahlert
Amit Kumar
   
i.V.
     
By: /s/ Stefan Willemsen
By: /s/ Scott Burrell
Stefan Willemsen
Scott Burrell


